Name: Council Regulation (EEC) No 1570/83 of 14 June 1983 amending Regulation (EEC) No 1461/82 amending Regulation (EEC) No 727/70 on the common organization of the market in raw tobacco
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 163/ 10 Official Journal of the European Communities 22 . 6 . 83 COUNCIL REGULATION (EEC) No 1570/83 of 14 June 1983 amending Regulation (EEC) No 1461/82 amending Regulation (EEC) No 727/70 on the common organization of the market in raw tobacco Whereas the reasons for amending the second sub ­ paragraph of Article 2 (2) of Regulation (EEC) No 727/70 (5) still apply ; whereas the measure in ques ­ tion should therefore be extended for the 1983 harvest, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas under Council Regulation (EEC) No 1461 /82 of 18 May 1982 amending Regulation (EEC) No 727/70 on the common organization of the market in raw tobacco (4) the intervention price is fixed at 85% of the corresponding norm price ; whereas that measure applies to tobacco of the 1982 harvest only ; Article 1 In the second paragraph of Article 2 of Regulation (EEC) No 1461 /82 'of the 1982 harvest' is hereby replaced by 'of the 1983 harvest'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 14 June 1983 . For the Council The President I. KIECHLE (') OJ No C 32, 7 . 2 . 1983 , p. 37 . ( 2) OJ No C 96, 1 1 . 4. 1 983, p. 47. 0 OJ No C 81 , 24 . 3 . 1983 , p. 6 . ( «) OJ No L 164, 14. 6 . 1982, p. 27 . (5 ) OJ No L 94, 28 . 4 . 1970, p. 1 .